United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, SYRACUSE POSTAL )
& DISTRIBUTION CENTER, Syracuse, NY, )
Employer
)
__________________________________________ )
D.N., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0987
Issued: August 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2015 appellant filed a timely appeal from a November 19, 2014 merit
decision and a January 5, 2015 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that he
sustained an injury on September 24, 2014; and (2) whether OWCP properly denied appellant’s
request for further merit review of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 25, 2014 appellant, then a 51-year-old mail processing equipment
mechanic, filed a traumatic injury clam alleging that on September 24, 2014 he injured his right
hand and wrist when he tripped while retrieving a package from a conveyer when his knee got
caught on the frame. No evidence was submitted with his claim.
By letter dated October 10, 2014, OWCP advised appellant of the deficiencies in his
claim and provided him 30 days in which to submit additional factual and medical evidence,
including a medical report which provided a diagnosis of a medical condition which was
sustained as a result of the claimed events.
In response to the development letter, OWCP received appellant’s November 20, 2014
statement and a copy of a September 25, 2014 x-ray report of the right wrist.
In a September 25, 2014 report, Dr. Shelly L. Hearn, a Board-certified family
practitioner, noted that appellant hit the dorsum of his right wrist on the conveyor belt at work
while inspecting it. She noted that he had a history of carpal tunnel syndrome and was wearing a
splint. X-rays of the right wrist were negative. An assessment of wrist injury was provided.
By decision dated November 19, 2014, OWCP denied the claim on the basis that fact of
injury was not established. Specifically, it found that appellant did not submit any medical
evidence containing a medical diagnosis in connection with the injury and/or event.
By letter dated November 27, 2014, received by OWCP on December 1, 2014, appellant
requested reconsideration. Evidence received in support of the reconsideration request included
a December 1, 2014 letter from the employing establishment instructing appellant to submit bills
to his personal health insurance and duplicate copies of the September 25, 2014 right wrist x-ray
report and September 25, 2014 medical report of Dr. Hearn.
By decision dated January 5, 2015, OWCP denied appellant’s request for reconsideration
without merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3

2

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

3

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.4 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS -- ISSUE 1
Appellant alleged that he hit his right wrist and hand during the performance of his duties
on September 24, 2014. The evidence supports that the claimed incident occurred. Therefore,
the Board finds that the first component of fact of injury is established. However, the medical
evidence is insufficient to establish a medical diagnosis in connection with the accepted
September 24, 2014 employment incident.
In her September 25, 2014 report, Dr. Hearn provided a history of preexisting carpal
tunnel syndrome and an assessment of wrist injury. However, an injury is not a valid diagnosis
of a medical condition and, in and of itself, cannot support compensation benefits under FECA.7
Without a valid medical diagnosis of a current medical condition linked to the accepted incident,
the medical component of fact of injury cannot be met. Thus, this report is insufficient to
establish the medical component of fact of injury.8
The September 25, 2014 x-ray report is also insufficient to establish appellant’s claim as
diagnostic reports fail to provide a rationalized opinion regarding the causal relationship between
the diagnosed conditions, if any, and the accepted employment incident.9 Thus, this is
insufficient to establish appellant’s claim.

4

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

20 C.F.R. § 10.501(a)(3).

8

See Elaine Pendleton, 40 ECAB 1143 (1989.

9

K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E.
Smith, 50 ECAB 313 (1999).

3

The Board finds that the evidence of record does not establish a medical diagnosis in
connection with appellant’s September 24, 2014 employment incident. Consequently, appellant
failed to establish fact of injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,10
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.11 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.12 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.13
ANALYSIS -- ISSUE 2
The issue on reconsideration is whether appellant has established the medical component
of fact of injury. Appellant’s request for reconsideration neither alleged nor demonstrated that
OWCP erroneously applied or interpreted a specific point of law. Consequently, appellant was
not entitled to a review of the merits based on the first and second above-noted requirements
under 20 C.F.R. § 10.606(b)(2).
The Board also finds that appellant did not provide any relevant or pertinent new
evidence warranting the reopening of the case on the merits. On reconsideration, appellant
submitted duplicative copies of the September 25, 2014 right wrist x-ray report and Dr. Hearn’s
September 25, 2014 report. Evidence which repeats or duplicates evidence already in the case
record has no evidentiary value and does not constitute a basis for reopening a case.14 While the
December 1, 2014 letter from the employing establishment instructing appellant to submit bills
to his personal health insurance is new, it is not relevant to the fact of injury issue in his claim.15
10

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
11

20 C.F.R. § 10.606(b)(2).

12

Id. at § 10.607(a).

13

Id. at § 10.608(b).

14

See J.P., 58 ECAB 289 (2007); Richard Yadron, 57 ECAB 207 (2005).

15

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000) (evidence which does not
address the particular issue involved does not constitute a basis for reopening a case for a merit review).

4

The Board finds that appellant did not show that OWCP erroneously interpreted a
specific point of law, advance a relevant legal argument not previously considered, or submit
relevant and pertinent new evidence not previously considered by OWCP. Appellant did not
meet any of the regulatory requirements and OWCP properly declined to reopen his claim for
further merit review.16
On appeal, appellant enclosed duplicative copies of the evidence of record and stated that
he believed that all the information showed the cause of the accident, timely reporting, and
follow-up medical attention. As noted, OWCP denied his claim as the medical component of
fact of injury was not established. Appellant has the burden of proof to submit medical evidence
that contains a medical diagnosis in relation to the injury and/or events of September 24, 2014.
He must also submit medical evidence that establishes causal relationship. Appellant has not
met his burden in this case.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty on September 24, 2014, as alleged. Furthermore, the Board finds that
OWCP properly denied appellant’s request for merit review under 5 U.S.C. § 8128(a).

16

M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006); A.K., Docket No. 09-2032 (issued
August 3, 2010) (when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without reopening the
case for a review on the merits).

5

ORDER
IT IS HEREBY ORDERED THAT the January 5, 2015 and November 19, 2014
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

